Per Curiam.

The recommendation of the board requires that applicant resubmit an application to take the bar examination together with an update on his participation in alcohol abuse program(s) and his abstinence from alcohol abuse, to clarify his character and fitness. The court adopts the recommendation of the board that the application not be approved at this time, but that the applicant be permitted to reapply to take the February 1992 bar examination upon the conditions set forth above.

Order accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.